Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 1 of 14




                 Exhibit 6 to the
               Moreyra Declaration
                     Case 1:19-cv-10023-KPF Document 130-8 Filed
                                                            Hogan 06/16/20
                                                                  Lovells US LLPPage 2 of 14
                                                                                                                   875 Third Avenue
         Hogan                                                                                                     New York, NY 10022
                                                                                                                   T +1 212 918 3000
         I,ovelis                                                                                                  F +1 212 918 3100
                                                                                                                   www.hoganlovells.com


       October 28, 2016


       To the addressees listed on Annex A
       attached hereto

       Re:                       PetrOleos de Venezuela, S.A. Offering

       Ladies and Gentlemen:

       This firm has acted as New York counsel to Petraleos de Venezuela, S.A., a sociedad andnima
       organized under the laws of the Bolivarian Republic of Venezuela (the "Company") and PDVSA
       PetrOleo, S.A., a sociedad andnima organized under the laws of the Bolivarian Republic of
       Venezuela (the "Guarantor"), in connection with the offering (the "Offer") and issuance of U.S. dollar
       denominated 8.50% Senior Secured Notes due 2020 (the "Notes") unconditionally and irrevocably
       guaranteed by the Guarantor (the "Guarantee"), each of the Offer and the Exchange (as defined
       below) pursuant to, and subject to, the terms and conditions set forth in the Offering Circular dated
       September 16, 2016 (together with any extensions, supplements or amendments thereto, the
       "Offering Circular).

       This opinion letter is furnished to Credit Suisse Securities (USA) LLC, as financial advisor (the
       "Financial Advisor") pursuant to the requirements set forth in Section 7 of the Financial Advisor
       Agreement dated as of September 16, 2016, among the Financial Advisor, the Company and the
       Guarantor (the "Financial Advisor Agreement"), in connection with the exchange of all outstanding
       U.S. dollar denominated notes due April 2017 (the "April 2017 Notes") and November 2017 (the
       "November 2017 Notes" and, together with the April 2017 Notes, the "Existing Notes") for the Notes
       on the date hereof(the "Exchange").

       The Notes are to be issued under an indenture (the "Indenture") dated as of the date hereof among
       the Company, the Guarantor, MUFG Union Bank, N.A., as Trustee (the "Trustee"), GLAS Americas
       LLC, as Collateral Agent (the "Collateral Agent"), Law Debenture Trust Company of New York, as
       registrar, transfer agent and principal paying agent, and Banque Internationale a Luxembourg,
       societe anonyme, as Luxembourg listing agent and paying agent. The Notes are secured by 50.1%
       of the shares of capital stock that PDV Holding, Inc., a corporation organized under the laws of the
       state of Delaware (the "Pledgor") owns in Citgo Holding, Inc. pursuant to the Pledge and Security
       Agreement dated as of the date hereof among the Pledgor, the Company, the Guarantor, the
       Trustee and the Collateral Agent(the "Pledge Agreement").

       The Company, the Guarantor and the Pledgor are referred hereto as the "Relevant Parties." The
       I ndenture, the Notes, the Pledge Agreement and the Financial Advisor Agreement are referred
       hereto as the "Transaction Documents." Capitalized terms used herein shall have the meanings set
       forth in the Transaction Documents, unless otherwise defined herein, including in Schedule 1
       attached hereto.

       For purposes of the opinions, which are set forth in Paragraphs (a) through (q) below (the
       "Opinions"), and other statements made in this letter, we have examined originals or copies of the
       Hogan Lovells US LLP is a limited liability partnership registered In the District of Columbia. "Hogan Lovells° is an international legal practice that includes Hogan Lovells US
       LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Brussels Caracas Colorado Springs Denver Dubai Dusseldorf
       Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan
       Minneapolis Monterrey Moscow Munich New York Northern Virginia Pans Perth Philadelphia Rio de Janeiro Rome San Francisco Sao Paulo Shanghai
       Silicon Valley Singapore Sydney Tokyo Ulaanbaatar Warsaw Washington DC Associated offices: Budapest Jakarta Jeddah Riyadh Zagreb Business Service
       Centers: Johannesburg Louisville. Legal Service Center. Birmingham. For more information see vn.nv.hoganlovells.com


        WY- 099762/000098- 6477680 v16




CONFIDENTIAL                                                                                                                                                                     TRU_00010711
                   Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 3 of 14
        To the addressees listed on Annex                 2                                 October 28, 2016
        A attached hereto


        documents listed on Schedule 1 attached hereto (the "Documents"). We believe the Documents
        provide an appropriate basis on which to render the Opinions.

        As used in this opinion letter: (i) the term "UCC" means the Uniform Commercial Code as in effect
        on the date hereof in the States of New York and Delaware, as applicable, the term "New York
        UCC" means the Uniform Commercial Code as in effect on the date hereof in the State of New York
        and the term "Delaware UCC" means the Uniform Commercial Code as in effect on the date hereof
        in the State of Delaware, (ii) the terms "certificated security," "debtor," "delivery," "financing
        statement," "indorsement," "proceeds," "registered organization," "secured party," "securities
        intermediary," and "security," have the meanings provided in the New York UCC, and (iii) the term
        "Collateral" means the Pledgor's right, title and interest in and to the securities and proceeds
        identified in the Pledge Agreement.

        In our examination of the Documents, we have assumed the genuineness of all signatures, the
        legal capacity of all natural persons, the accuracy and completeness of all of the Documents, the
        authenticity of all originals of the Documents and the conformity to authentic originals of all of the
        Documents submitted to us as copies (including telecopies). As to all matters of fact relevant to the
        Opinions and other statements made herein, we have relied on the representations and statements
        of fact made in the Documents, we have not independently established the facts so relied on, and
        we have not made any investigation or inquiry other than our examination of the Documents. The
        Opinions are given, and other statements are made, in the context of the foregoing.

        For purposes of this opinion letter, we have assumed that (i) each party to the Transaction
        Documents (except to the extent set forth in Paragraph (I) as to the Pledgor) has all requisite power
        and authority under all applicable laws, rules, regulations and governing documents to execute,
        deliver and perform its obligations under the Transaction Documents, and each such party has
        complied with all legal requirements pertaining to its status as such status relates to its rights to
        enforce the Transaction Documents against the other parties thereto, (ii) each such party (other than
        the Pledgor) has duly authorized, and (except to the extent set forth in Paragraphs (c), (d) and (e)
        below as to the Relevant Parties) has duly executed and delivered, the Transaction Documents to
        which it is a party, (iii) each party to the Transaction Documents is validly existing and in good
        standing in all necessary jurisdictions (except to the extent set forth in Paragraph (k) as to the
        Pledgor), (iv) each of the Transaction Documents constitutes a valid and binding obligation,
        enforceable against each of the parties thereto in accordance with its terms (except to the extent set
        forth in Paragraphs (d) and (e) as to the Relevant Parties), (v) there has been no mutual mistake of
        fact or misunderstanding, or fraud, duress or undue influence, in connection with the negotiation,
        execution or delivery of the Transaction Documents, and the conduct of all parties to the
        Transaction Documents has complied with any requirements of good faith, fair dealing and
        conscionability, (vi) there are and have been no agreements or understandings among the parties,
        written or oral, and there is and has been no usage of trade or course of prior dealing among the
        parties (and no act or omission of any party), that would, in any such case, define, supplement or
        qualify the terms of the Transaction Documents, and legally sufficient consideration has been given
        and received for the transactions covered by the Transaction Documents and for the obligations of
        each of the parties thereunder, and (vii) the execution, delivery and performance by each of the
        Company and the Guarantor of the Transaction Documents to which it is a party has been duly
        authorized by all necessary action (corporate of otherwise) and do not (a) contravene its estatutos




         NY- 099762/000098 - 6477680 vI6




CONFIDENTIAL                                                                                             TRU_00010712
                   Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 4 of 14
        To the addressees listed on Annex                   3                                  October 28, 2016
        A attached hereto


       (certificates or articles of incorporation and bylaws) or other organizational documents,(b) except
        with respect to the federal law of the United States of America and the law of the State of New York,
        violate any law, rule or regulation applicable to it, or (c) except as set forth in Paragraph (a) below,
        result in any conflict with or breach of any agreement or document binding on it of which any
        addressee hereof has knowledge, has received notice or has reason to know. We have also
        assumed the validity and constitutionality of each relevant statute, rule, regulation and agency action
        covered by this opinion letter.

        For purposes of the opinions set forth in Paragraphs (a) and (b) below, we have assumed that all
        orders, judgments, decrees, agreements and contracts would be interpreted in accordance with their
        plain meaning and that the meaning of terms in such agreements and contracts would be what
        lawyers generally understand them to mean under New York State Law (as defined below),
        notwithstanding that such agreements and contracts may be governed by the laws of a different
        jurisdiction.

        For purposes of the opinions set forth in Paragraph (f)(ii) below, we have assumed that (i) the
        Trustee is a corporation organized and doing business under the laws of the United States or of any
        state or territory or of the District of Columbia or a corporation or other person permitted and
        q ualified to act as trustee by the U.S. Securities and Exchange Commission (the "SEC"), which (A)
        is authorized under such laws to exercise corporate trust powers, and (B) is subject to supervision or
        examination by federal, state, territorial, or District of Columbia authority, and (ii) the Trustee has a
        combined capital and surplus of a specified minimum amount, and such amount is not less than
        US$150,000.

        For purposes of the opinions expressed in Paragraphs (o), (p) and (q) below, we have made the
        additional assumption that that the Pledgor is a registered organization "organized solely" under the
        law of the State of Delaware within the meaning of § 9-102(a)(70) of the UCC. Insofar as it relates
        to Collateral constituting proceeds, our opinion in Paragraph (p) is subject to the limitations set forth
        in Section 9-315 of the UCC. We call your attention to the fact that security interests in certain
        categories of the Collateral may be subject to perfection by means other than or in addition to the
        filing of financing statements. We further assume that value has been given within the meaning of §
        9-203(b)(1) of the UCC.

        For purposes of the opinions expressed in Paragraph (p) below, we have assumed that the Pledged
        Securities qualify as securities under § 8-102 (a)(15) of the UCC and made the following additional
        assumptions: (i) that the Collateral Agent is taking and will maintain possession of the certificate(s)
        representing the Pledged Securities solely in its capacity as secured party under the Pledge
        Agreement and not as a securities intermediary or in any other capacity; (ii) that the Collateral Agent
        is taking and will maintain possession of the certificates representing the Pledged Securities in the
        State of New York; (iii) that the Collateral Agent has acquired its security interest in and has
        obtained control of the Pledged Securities without notice of any adverse claim thereto; and (iv) that
        each of the certificates representing the Pledged Securities has been indorsed (to the Collateral
        Agent or in blank) by an indorsement that is effective under UCC § 8-107(b).

        The Opinions are based as to matters of law solely on applicable provisions of the following, as
        currently in effect: (i) as to the Opinions expressed in Paragraphs (a),(b), (c), (d), (e),(h), (i) and (m)




         NY- 099762/000098 - 6477680 vl6




CONFIDENTIAL                                                                                                  TRU_00010713
                  Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 5 of 14
        To the addressees listed on Annex                 -4-                                 October 28, 2016
        A attached hereto


        below, subject to the exclusions and limitations set forth in this opinion letter, internal New York
       state law ("New York State Law"); (ii) as to the Opinions expressed in Paragraphs (a) and (b) below,
       subject to the exclusions and limitations set forth in this opinion letter, federal statutes, rules and
        regulations ("Applicable Federal Law"); (iii) as to the Opinion expressed in Paragraph (f)(i) below,
       the U.S. Securities Act of 1933, as amended (the "Securities Act"), and as to the Opinion expressed
        in Paragraph (f)(ii) below, the U.S. Trust Indenture Act of 1939, as amended ("Trust Indenture Act")
        and the rules and regulations promulgated thereunder; (iv) as to the opinion expressed in Paragraph
       (g) below, the U.S. Investment Company Act of 1940, as amended ("Investment Company Act") and
       the rules and regulations promulgated thereunder; (v) as to the opinion expressed in Paragraph (j)
        below, the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the rules and
        regulations promulgated thereunder; (vi) as to the Opinions expressed in Paragraphs (k), (I) and (n)
        below, subject to the exclusions and limitations set forth in this opinion letter, the Delaware General
        Corporation Law; and (vii) as to the opinions expressed in Paragraphs (0),(p) and (q), Articles 1, 8
        and 9 of the UCC.

        References to provisions of the UCC identified based on their section numbers in the Official Text of
        the Uniform Commercial Code (as promulgated by the American Law Institute and the National
        Conference of Commissioners on Uniform State Laws) shall be deemed to be references to the
        corresponding provisions of the Uniform Commercial Code as currently in effect in New York and
        Delaware, as applicable.

        Based upon, subject to and limited by the assumptions, qualifications, exceptions, and limitations
        set forth in this opinion letter, we are of the opinion that:

           (a) The execution, delivery and consummation by the Relevant Parties of any Transaction
        Document to which it is a party does not, and the making and consummation of the Exchange and
        the issuance of the Notes will not (i) violate any provision of Applicable Federal Law or any provision
        of New York State Law,(ii) violate any Company Orders, or (iii) breach or constitute, a default under,
        or the acceleration of (or entitle any party to accelerate) the maturity of any obligation of the
        Relevant Parties under, or result in or require the creation of any lien upon or security interest in any
        property of the Relevant Parties pursuant to, the terms of any Company Contracts (except that we
        express no opinion with respect to any matters that would require a mathematical calculation or a
        financial or accounting determination).

            (b) No approval or consent of, or registration or filing with, the SEC, any U.S. federal
        governmental agency or New York State governmental body or regulatory authority is required to be
        obtained or made by the Relevant Parties under Applicable Federal Law or New York State Law in
        connection with the execution, delivery and consummation by the Relevant Parties of any
        Transaction Document to which it is a party, the making and consummation of the Exchange, the
        issuance of the Notes, or delivery of the Notes, except such approval or consent, or registration or
        filing as has been obtained, or except as may be required under the securities or blue sky laws of
        any jurisdiction in the United States in connection with the offer and sale of the Notes.

           (c) Assuming that it has been duly executed and delivered by the Company and the Guarantor
        under Venezuelan law, the Financial Advisor Agreement has been duly executed and delivered by
        the Company and the Guarantor under New York State Law.




        WY- 099762/000098- 6477680 v16




CONFIDENTIAL                                                                                                TRU_00010714
                  Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 6 of 14
        To the addressees listed on Annex                - 5-                                October 28, 2016
        A attached hereto


          (d) Assuming that it has been duly executed and delivered by the Company and the Guarantor
        under Venezuelan law, each of the Indenture and the Pledge Agreement has been duly executed
        and delivered and is the legal, valid and binding obligation of the Relevant Parties, as applicable,
        under New York State Law, enforceable against the Relevant Parties in accordance with its terms.

           (e) Assuming that the Notes have been duly executed and delivered by the Company under
        Venezuelan law, the Notes have been duly executed by the Company under New York State Law
        and, when authenticated in the manner provided for in the Indenture and issued and delivered in
        accordance with the Offering Circular, the Notes will be the legally valid and binding obligations of
        the Company and the Guarantor, enforceable against the Company and the Guarantor in
        accordance with their terms and entitled to the benefits of the Indenture.

           (f) (i) Based upon and assuming (A) the truth and accuracy of the representations and
        warranties of the parties to the Financial Advisor Agreement,(B) compliance by the parties to the
        Financial Advisor Agreement with their respective covenants and agreements contained therein,
        and (C) that the issuance, offer and delivery of the Notes will be, in each case, in accordance with
        the arrangements relating to offers, transfers and deliveries of the Notes contemplated by the
        Financial Advisor Agreement, the Offering Circular and the Indenture, the Notes are not required to
        be registered under the Securities Act, it being understood that no opinion is expressed herein as to
        any reoffer or resale of a Note subsequent to the initial issuance thereof. (ii) The Indenture has been
        duly qualified under the Trust Indenture Act.

          (g) Neither the Company nor the Guarantor is, and immediately following the closing of the
        Exchange will be, an investment company within the meaning of the Investment Company Act.

           (h) The statements in the Offering Circular under the caption "Description of the Notes", insofar
        as such statements constitute descriptions of United States' legal matters and documents referred
        to therein, are accurate descriptions in all material respects of the United States' legal matters and
        documents referred to therein.

           (i) Assuming the validity of such action under Venezuelan law, under provisions of New York
        State Law relating to submission to jurisdiction, each of the Relevant Parties (i) has, pursuant to
        Section 14 of the Financial Advisor Agreement, Section 10.12 of the Indenture and Section 7.13 of
        the Pledge Agreement, as the case may be, validly submitted to the jurisdiction of any New York
        state or United States federal court having subject matter jurisdiction thereof located in New York
        County, State of New York, in any suit, action or proceeding arising out of or with respect to the
        Financial Advisor Agreement, the Indenture or the Pledge Agreement, respectively, that is duly
        brought by any party entitled to bring such suit, action or proceeding under or pursuant to such
        Transaction Document, (ii) has validly appointed Corporation Service Company ("CSC") as its
        authorized agent for the purposes described in Section 15 of the Financial Advisor Agreement,
        Section 10.12 of the Indenture and Section 7.13 of the Pledge Agreement, and (iii) has validly
        waived any objection to the laying of venue of any such proceeding in any such court based on
        forum non conveniens and service of process effected on CSC in New York in accordance with New
        York State Law and pursuant to such appointment will be effective under New York State Law to
        confer valid personal jurisdiction over the Company and the Guarantor in any such action or




          - 099762
                 , 000098 - 6177680 v16




CONFIDENTIAL                                                                                              TRU_00010715
                   Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 7 of 14
        To the addressees listed on Annex                -6-                                 October 28, 2016
        A attached hereto


        proceeding arising under the Financial Advisor Agreement, the Indenture and the Pledge
        Agreement.

           (j) No filings are required to be made with the SEC pursuant to Section 14 of the Exchange Act
        in connection with the Exchange. The Exchange complies with the requirements of Rule 14e-1
        under the Exchange Act, provided that the Exchange is conducted in accordance with the terms and
        conditions set forth in the Offering Circular.

          (k) The Pledgor is validly existing as a corporation and in good standing as of the date of the
        Good Standing Certificate under the laws of the State of Delaware.

          (I) The Pledgor has the corporate power to execute, deliver and perform the Pledge
        Agreement. The execution, delivery and performance by the Pledgor of the Pledge Agreement have
        been duly authorized by all necessary corporate action of the Company.

            (m)The Pledge Agreement has been duly executed and delivered by the Pledgor.

          (n) The execution and delivery by the Pledgor of the Pledge Agreement do not violate the
        Pledgor Charter or Pledgor Bylaws.

           (o) The Pledge Agreement is effective to create in favor of the Collateral Agent a security
        interest in the Collateral.

           (p) Insofar as the Pledged Securities qualify as securities under § 8-102(a)(15) of the UCC,
        such security interest has been perfected by indorsement and delivery to the Collateral Agent of the
        certificate(s) representing the Pledged Securities.

           (q) By virtue of the filing of the Financing Statement with the Registered Organization Filing
        Office, the security interest created by the Pledge Agreement in the Article 9 Collateral, if any,
        owned by the Pledgor constitutes a perfected security interest in such portion of such Article 9
        Collateral in which a security interest may be perfected by filing a financing statement under Article
        9 of the Delaware UCC.

        To the extent that the Company is now an agency or instrumentality of a foreign state that is entitled
        to immunity from jurisdiction of any court or from legal process with respect to itself or its property,
        any waiver by the Company of such immunity is subject to the limitations imposed by the United
        States Foreign Sovereign Immunities Act of 1976. We express no opinion as to the enforceability of
        any such waiver at a time in the future when the Company that is not now such an agency or
        instrumentality shall become one.

        I n addition to the assumptions, qualifications, exceptions and limitations elsewhere set forth in this
        opinion letter, the opinions expressed in Paragraphs (d) and (e) above are subject to the
        qualification that certain rights, remedies, waivers and other provisions of the Transaction
        Documents may not be enforceable in accordance with their terms, but, subject to the assumptions,
        qualifications, exceptions, and limitations set forth elsewhere in this opinion letter, such
        unenforceability would not render the Transaction Documents invalid as a whole or preclude (i) the
        judicial enforcement in accordance with applicable law of the obligations of the Company to pay the




        IINY- 099762/000098 6477680 06




CONFIDENTIAL                                                                                               TRU_00010716
                    Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 8 of 14
        To the addressees listed on Annex                 - 7-                                October 28, 2016
        A attached hereto


        principal of the Note and interest thereon at the rate or rates (but not including any increase in rate
        after default) set forth therein, (ii) the acceleration by the Trustee of the Company's obligation to pay
        such principal, together with such interest, after a default by the Company (A) in the payment of
        such principal or interest, or (B) in the performance of any other obligation of the Company in
        circumstances in which a court will provide a remedy, (iii) the judicial enforcement in accordance
        with applicable law of the obligations of the Guarantor under the Indenture to pay the principal of the
        Notes and interest thereon at the rate or rates (but not including any increase in rate after default)
        set forth in the Indenture after a default by the Company in the payment of such principal or interest
        at maturity or following acceleration pursuant to clause (ii) above, or (iv) with regard to such security
        interests granted by the Pledgor under the Pledge Agreement as have been created, perfected and
        maintained in accordance with Article 9 of the UCC, and assuming that the Trustee and the
        Collateral Agent will comply with all requirements of applicable procedural and substantive law, the
        enforcement of such security interests as provided in Article 9 of the UCC and the foreclosure of
        such liens in accordance with applicable law after a default by the Company in the payment of such
        principal or interest at maturity or following acceleration pursuant to clause (ii) above.

        In addition to the assumptions, qualifications, exceptions and limitations elsewhere set forth in this
        opinion letter, our opinions expressed above are also subject to the effect of: (i) bankruptcy,
        insolvency, reorganization, receivership, moratorium and other laws affecting creditors' rights
       (including, without limitation, the effect of statutory and other law regarding fraudulent conveyances,
       fraudulent transfers and preferential transfers); and (ii) the exercise of judicial discretion and the
        application of principles of equity, good faith, fair dealing, reasonableness, conscionability and
        materiality (regardless of whether the applicable agreements are considered in a proceeding in
       equity or at law).

        Our opinion in Paragraph (b) above is not intended to cover and should not be viewed as covering
        approvals, consents, registrations and filings required for the conduct of the Relevant Parties'
        business generally (i.e., that would be required in the course of its business in the absence of
        entering into the Transaction Documents).

        Our opinion in Paragraph (i) above is subject to the qualification that we note that at least one courtl
        has observed in dicta that the effectiveness of a contractual choice of internal New York law (which
        is the law stated to be the governing law of the Transaction Documents) may be subject to certain
        constitutional limitations where the parties and the transaction have little or no contact with New
        York.

        In addition to the assumptions, qualifications, exceptions and limitations elsewhere set forth in this
        opinion letter, we note that (i) a court may decide not to enforce a contractual forum selection clause
        where to do so would be unreasonable or unjust, in contravention of public policy, or invalid due to
        fraud or overreaching, or where it is shown that a trial in the selected forum would be so gravely
        difficult and inconvenient that the challenging party would, for all practical purposes, be deprived of
        its day in court, and (ii) U.S. federal courts have discretion to transfer venue of an action or
        proceeding from one federal court to another pursuant to 28 U.S.C. Section 1404(a), or to dismiss

        1
         Lehman Brothers Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
        Company at al., 179 F. Supp. 2d 118(S.D.N.Y. Aug. 10, 2000), order unsealed (Nov. 13, 2000).




        IINY- 099762/000098. 6477680 vI6




CONFIDENTIAL                                                                                                TRU_00010717
                    Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 9 of 14
        To the addressees listed on Annex                 - 8-                                October 28, 2016
        A attached hereto


        actions or proceedings on the grounds that the federal court in which such action or proceeding is
        brought is an inconvenient forum for such an action or proceeding. We also express no opinion as
        to the subject matter jurisdiction of a U.S. federal court to adjudicate any controversy related to the
        Transaction Documents. Our opinions in Paragraph (i) above are subject to the foregoing.

        We express no opinion in this letter as to any other statutes, rules and regulations not specifically
        identified above as being covered hereby (and in particular, we express no opinion as to any effect
        that such other statutes, rules and regulations may have on the opinions expressed herein).

        We express no opinion in this letter as to federal or state securities laws or regulations (except to
        the extent stated in Paragraphs (f), (g) and (j)), antitrust, unfair competition, banking, or tax laws or
        regulations, or statutes, rules or regulations of any political subdivision below the state level. The
        opinions set forth in Paragraphs (a),(b), (c), (d),(e), (h), (i) and (m)are based upon a review of only
        those statutes, rules and regulations (not otherwise excluded in this letter) that, in our experience,
        are generally recognized as applicable to transactions of the type contemplated in the Transaction
        Documents. Insofar as they concern perfection of security interests under the New York UCC or the
        Delaware UCC our opinions set forth in Paragraphs (o) and (p) are based solely on review of the
        texts of pertinent provisions of the Delaware UCC, as published in the West's Delaware Code
        Annotated, 2016 edition, Thomson West.

        Nothing herein shall be construed to cause us to be considered "experts" within the meaning of
        Section 11 of the Securities Act.

        We assume no obligation to advise you of any changes in the foregoing subsequent to the delivery
        of this opinion letter. This opinion letter has been prepared solely for your use in connection with the
        transactions contemplated under the Financial Advisor Agreement on the date hereof, and should
        not be quoted in whole or in part or otherwise be referred to, and should not be filed with or
        furnished to any governmental agency or other person or entity, without the prior written consent of
        this firm.

        Very truly yours,

        HOdAN LOVELLS US LLP




        IINY- 0997621000098- 6477680 v16




CONFIDENTIAL                                                                                                TRU_00010718
                    Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 10 of 14




                                                                                                            Schedule 1
                                       (a) Executed copy of the Indenture.

                                      (b) Executed copy of the Financial Advisor Agreement.

                                      (c) Executed copies of the global notes representing the Notes.

                                      (d) Executed copy of the Pledge Agreement.

                                      (e) The Offering Circular.

                                      (f) The Supplement to Offering Circular, dated September 26, 2016.

                                      (g) The Certificate of Incorporation of the Pledgor, as certified by the Secretary
                                            of State of the State of Delaware on October 10, 2016 and as certified by the
                                            Secretary of the Pledgor on the date hereof as being true, complete and in
                                            full force and effect.

                                      (h) Copy of the by-laws of the Pledgor, as certified by the Secretary of the
                                          Pledgor on the date hereof as being true, complete and in effect.

                                      (i) A certificate of good standing of the Pledgor issued by the Secretary of State
                                          of the State of Delaware dated October 13, 2016 (the "Good Standing
                                          Certificate").

                                      (j) Copies of the resolutions of the Board of Directors of the Pledgor adopted by
                                          unanimous written consent dated September 15, 2016 and October 25,
                                          2016, as certified by the Secretary of the Pledgor on the date hereof as being
                                          true, correct and complete.

                                      (k) Copy of the certificate of the Secretary of the Pledgor dated the date hereof,
                                          certifying, among other things: (i) that the resolutions of the Board of
                                          Directors of the Pledgor dated September 15, 2016 and October 25, 2016
                                          have not been further amended or modified and are in full force and effect,
                                          and (ii) the names and true signatures of the officers of each of the Pledgor
                                          authorized to sign the Pledge Agreement.

                                      (I) Copy of the certificate of the Secretary of the Company dated the date
                                          hereof, certifying, among other things, that: (i) the Articles of Incorporation
                                          and By-Laws of the Company, as in effect on the date hereof, which have
                                          been filed before the Registro Mercantil Primer° del Distrito Capital y Estado
                                          Miranda (Public Registry of Commerce) of Venezuela, have not been further
                                          amended, supplemented or otherwise modified, and (ii) the resolutions of the
                                          Board of Directors of the Company dated September 7, 2016 and September
                                          21, 2016 and the Shareholders Meeting Minutes of the Company dated
                                          September 8, 2016 and September 21, 2016, have not been further
                                          amended or modified and are in full force and effect.



                                                                     S-1
        IINY- 099762/000098 - 6477680 v16




CONFIDENTIAL                                                                                                         TRU_00010719
                  Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 11 of 14



                                     (m)Copies of the resolutions of the Board of Directors of the Company dated
                                        September 7, 2016 and September 21, 2016, as certified by the Secretary of
                                        the Company on the date hereof as being true, correct and complete.

                                     (n) Copies of the resolutions of the Shareholders of the Company dated
                                         September 8, 2016 and September 21, 2016, as certified by the Secretary of
                                         the Company on the date hereof as being true, correct and complete.

                                    (o) Copy of the certificate of the Secretary of the Guarantor dated the date
                                        hereof, certifying, among other things, that: (i) the Articles of Incorporation
                                        and By-Laws of the Guarantor, as in effect on the date hereof, which have
                                        been filed before the Registro Mercantil Primer° del Distrito Capital y Estado
                                        Miranda (Public Registry of Commerce) of Venezuela, have not been
                                        amended, supplemented or otherwise modified, and (ii) the resolutions of the
                                        Board of Directors of the Guarantor dated September 7, 2016 and
                                        September 21, 2016, have not been further amended or modified and are in
                                        full force and effect.

                                     ()) Copies of the resolutions of the Board of Directors of the Guarantor dated
                                         September 7, 2016 and September 21, 2016, as certified by the Secretary of
                                         the Guarantor on the date hereof as being true, correct and complete.

                                    (q) Copies      of the Incumbency Certificates of each of the Secretary of the
                                          Company and the Guarantor certifying the names and true signatures of the
                                          d uly elected or appointed, qualified and acting officers, directors or agents of
                                          each of the Company and Guarantor authorized to sign the Transaction
                                          Documents to which the Company and the Guarantor, as applicable, is a
                                          party.

                                     (r) A time-stamped copy of the UCC-1 financing statement (the "Financing
                                         Statement"), naming the Company as debtor and the Collateral Agent as
                                         secured party and filed in the UCC records of the Secretary of State of the
                                         State of Delaware (the "Registered Organization Filing Office").

                                     (s) Citgo Holding, Inc.'s stock certificates numbers 6, 7, 8, 9 and 10, each dated
                                         September 27, 2016, identifying the Pledgor as registered owner,
                                         representing in the aggregate 501 shares of common stock (the "Pledged
                                         Securities"), as indorsed in blank by an indorsement in the name of the
                                         Pledgor.

                                     (t) Form T-3 filed before the SEC on September 16, 2016, together with all its
                                         exhibits, and the filing receipt therefor.

                                     (u) Amendment No. 1 to Form T-3 filed before the SEC on September 26, 2016,
                                         together with all its exhibits, and the filing receipt therefor.

                                     (v) The following court or administrative orders, judgments, and decrees naming
                                         the Pledgor (the "Company Orders"):


                                                                  S-2
        IINY- 099762/000098. 6477680 46




CONFIDENTIAL                                                                                                          TRU_00010720
                   Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 12 of 14



                                             No items in these categories have been provided to us and identified as
                                             items which we should review in connection with rendering this opinion. We
                                             have been authorized to provide you with a copy of the Pledgor's officer's
                                             certificate to the effect that there are no court or administrative orders,
                                             judgments, or decrees that name the Pledgor.

                                      (w) Copies of the following agreements and contracts of the Company (the
                                         "Company Contracts"):

                                            2026 Notes

                                            Indenture dated as of November 15, 2013, among PetrOleos de Venezuela,
                                            S.A., as issuer, PDVSA PetrOleo, S.A., as guarantor, Law Debenture Trust
                                            Company of New York, as trustee, Citibank, NA, as registrar, transfer agent
                                            and principal paying agent, and Banque Internationale a Luxembourg, societe
                                            anonyme, as Luxembourg listing agent and paying agent.

                                            2035 Notes

                                            I ndenture dated as of May 17, 2012, among PetrOleos de Venezuela, S.A., as
                                            issuer, PDVSA PetrOleo, S.A., as guarantor, Wilmington Trust Company, as
                                            trustee, Citibank, N.A., as registrar, transfer agent and principal paying agent,
                                            and Banque Internationale 6 Luxembourg, societe anonyme, as Luxembourg
                                            listing agent and paying agent.

                                            2022 Notes

                                            Indenture dated as of February 17, 2011, among Petroleas de Venezuela,
                                            S.A., as issuer, PDVSA PetrOleo, S.A., as guarantor, Wilmington Trust
                                            Company, as trustee, Citibank, N.A., as registrar, transfer agent and principal
                                            paying agent, and Dexia Banque Internationale a Luxembourg, societe
                                            anonyme, as Luxembourg listing agent and paying agent.

                                            2021 Notes

                                            Indenture dated as of November 17, 2011, among Petroleos de Venezuela,
                                            S.A., as issuer, PDVSA PetrOleo, S.A., as guarantor, Wilmington Trust
                                            Company, as trustee, Citibank, N.A., as registrar, transfer agent and principal
                                            paying agent, and Dexia Banque Internationale a Luxembourg, societe
                                            anonyme, as Luxembourg listing agent and paying agent.

                                            2017 Notes

                                            I ndenture dated as of October 29, 2010, among PetrOleos de Venezuela, S.A.,
                                            as issuer, PDVSA PetrOleo, S.A., as guarantor, Wilmington Trust Company,
                                            as trustee, Citibank, N.A., as registrar, transfer agent and principal paying
                                            agent, and Dexia Banque Internationale a Luxembourg, societe anonyme, as
                                            Luxembourg listing agent and paying agent.


                                                                     S-3
         NY- 09976247100098 - 6477680 v16




CONFIDENTIAL                                                                                                            TRU_00010721
                  Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 13 of 14



                                         Supplemental Indenture dated as of January 18, 2011 among PetOleos de
                                         Venezuela, S.A., as issuer, PDVSA PetOleo, S.A., as guarantor, Wilmington
                                         Trust Company, as trustee, Citibank, N.A., as registrar, transfer agent and
                                         principal paying agent, and Dexia Banque Internationale a Luxembourg,
                                         societe anonyme, as Luxembourg listing agent and paying agent.

                                         2017, 2027 and 2037 Notes

                                         I ndenture dated as of April 12, 2007, among Petroleos de Venezuela, S.A., as
                                         issuer, PDVSA Petroleo, S.A., as guarantor, and The Bank of New York, as
                                         trustee.




                                                                 S-4
        11NY- 099762400098 6477680 016




CONFIDENTIAL                                                                                                      TRU_00010722
                   Case 1:19-cv-10023-KPF Document 130-8 Filed 06/16/20 Page 14 of 14



                                                                                   Annex A

        PetrOleos de Venezuela, S.A.
        Avenida Libertador
        Edificios PetrOleos de Venezuela, Torre Este
        La Campina
        Caracas 1050, Venezuela

        PDVSA PetrOleo, S.A.
        Avenida Libertador
        Edificios Petr6leos de Venezuela, Torre Este
        La Campina
        Caracas 1050, Venezuela

        Credit Suisse Securities(USA) LLC
        Eleven Madison Avenue
        New York, New York 10010-3629

        M UFG Union Bank, N.A.
        350 California Street, 11th Floor
        San Francisco, CA 94104

        Law Debenture Trust Company of New York
        400 Madison Avenue
        New York, NY 10017

        GLAS Americas LLC
        230 Park Avenue —Suite 1000
        New York, NY 10169




                                                       A-1
        ItNY- 099762/000098 =. 6477680 vI6




CONFIDENTIAL                                                                            TRU_00010723
